NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


MARCUS KEON HOOD,                           )
                                            )
             Appellant,                     )
                                            )
v.                                          )          Case No. 2D14-4977
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed December 16, 2015.

Appeal from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Howard L. Dimmig, II, Public Defender,
and Julius J. Aulisio, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



SALARIO, Judge.

             We review this matter pursuant to Anders v. California, 386 U.S. 738

(1967). Marcus K. Hood challenges the revocation of his probation and his resulting

sentences for resisting arrest without violence and driving with a suspended license.

We affirm the revocation of probation and the sentences imposed without comment.

We remand only for the correction of a scrivener's error that appears on the face of the
written order of revocation. See Margolis v. State, 148 So. 3d 532, 532 (Fla. 2d DCA

2014). Although the order indicates that Hood admitted to violations of conditions two

and three of his probation, the record reflects that he was found to have violated those

conditions by the trial court following a hearing on the issue. On remand the trial court

shall enter an order of revocation reflecting the correction of this error.

              Affirmed; remanded with instructions.


CASANUEVA and BLACK, JJ., Concur.




                                             -2-